Citation Nr: 0209498	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for duodenal ulcer disease and gastroesophageal 
reflux disease.  

2.  Entitlement to service connection for a bilateral hand 
disorder.

3.  Entitlement to service connection for a right thumb 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1982 and from March 1983 to January 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, among other actions, granted 
service connection for duodenal ulcer disease and 
gastroesophageal reflux disease and assigned a 10 percent 
evaluation and denied service connection for a bilateral hand 
disorder and a right thumb disorder.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  

In April 2001, the Board remanded these claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Duodenal ulcer disease and gastroesophageal reflux 
disease are manifested by continuous moderate symptoms of 
reflux.

2.  Competent evidence of a current bilateral hand disorder 
is not of record.

3.  Competent evidence of a current right thumb disorder is 
not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
duodenal ulcer disease and gastroesophageal reflux disease 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7305 (2001).

2.  A bilateral hand disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A right thumb disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records from his second period 
of service have been requested and received by the RO, and 
such records appear to be intact.  The Board is aware that 
the service medical records from the veteran's first period 
of service have not been located.  The veteran informed VA 
that he had been told when he entered his second period of 
service that the service medical records from his first 
period had been lost.  The Board finds that VA has met its 
duty to assist in obtaining the service medical records and 
need not continue to search for those records since the 
veteran acknowledged that he had been told that such records 
had been lost.

Additionally, in the June 1998 rating decision on appeal, the 
March 1999 statement of the case, and the January 2002 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for duodenal ulcer disease and gastroesophageal 
reflux disease and of the evidence necessary to establish 
service connection for a bilateral hand disorder and a right 
thumb disorder.  In the March 1999 statement of the case, the 
RO also included the pertinent regulations that applied to 
the veteran's claims for an increased evaluation and service 
connection.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Alabama Department of Veterans Affairs.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As to obtaining relevant treatment records, the veteran 
reported having received treatment for his disabilities at 
the VA facility in Montgomery, Alabama (although he noted 
that he had not received any treatment for his 
gastrointestinal disorder).  The record reflects that the RO 
has obtained the treatment records from this facility, dated 
from 1998 to the present.  The veteran has not alleged that 
there are any additional medical records related to treatment 
for duodenal ulcer disease and gastroesophageal reflux 
disease or his bilateral hand disorder, to include the right 
thumb, that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

A June 1995 electromyograph report shows that examination of 
multiple muscles in both upper extremities revealed no 
evidence of abnormal activity.  The examiner stated that 
bilateral median, ulnar, and radial nerve conduction studies 
were normal with no evidence of focal conduction block.  He 
added that bilateral median and ulnar F-wave studies were 
normal.

An August 1997 report of medical examination shows that 
clinical evaluation of the veteran's upper extremities was 
abnormal.  The examiner noted that the veteran had a history 
of frostbite seven years prior.  In a report of medical 
history completed by the veteran at the time, he reported a 
history of arthritis and bone, joint, or other deformity.  
The examiner noted that the veteran reported a history of 
frostbite in the left and right hands.  He also noted that 
the veteran reported he had broken both of his hands in 1979 
and had casts put on both of them.  The veteran also reported 
having arthritis.

A May 1998 VA examination report shows that the veteran 
reported that he had a loss of strength in his hands.  The 
examiner stated that the veteran was 66 inches tall and 
weighed 176 pounds.  He noted that there was some loss of 
sensation of the fingers of both hands.  As to the right 
thumb, the veteran stated that his thumb was jammed in 1994, 
and he complained of stiffness and difficulty with movement.  
The examiner stated that examination of the right thumb 
revealed that it was slightly swollen.  He stated that the 
veteran could fully extend the thumb but flexed only to 
70 degrees, with normal being 90 degrees.  The examiner 
stated that there was no loss of grip strength or pinch 
strength on that side or other loss of motion in the rest of 
the hands.  The veteran reported that he would wake up with 
pain at night with heartburn even when he would elevate his 
head.  He stated that he had these symptoms daily, 
particularly at night and that it helped when he would sit 
up.  The veteran stated that his weight had remained stable 
and that his appetite was good.  He denied any change in his 
bowel habits.  The examiner stated that examination of the 
gastrointestinal system was entirely normal.  X-rays taken of 
both hands were reported as normal.  The diagnoses were 
frostbite of the fingers bilaterally with cold sensitivity 
and neuropathy, jammed right thumb, and duodenal ulcer 
disease and gastroesophageal reflux disease.

In a May 1998 VA peripheral neuropathy examination report, 
the veteran stated that he had numbness of both hands.  The 
examiner stated that the veteran had decreased pain and touch 
in both hands and a strong grip bilaterally.  The diagnoses 
were peripheral neuropathy involving both hands secondary to 
frost bite and degenerative joint disease of multiple joints.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated that he could 
sleep only three to four hours a night because he would wake 
up gasping or choking because he would feel like he was going 
to throw up.  He stated that once he would wake up, he had 
difficulty falling back to sleep.  The veteran stated that he 
had to sleep with four pillows under his head.  He stated 
that he took Zantac, had stopped eating hot, spicy foods, and 
had stopped drinking milk.  The veteran noted he had stopped 
drinking alcohol as well and would try to stick to the diets 
that had been recommended.  He stated he had not undergone 
any surgery.

As to his right thumb, the veteran stated that he could not 
grip or hold anything with the inside of his hand because of 
his thumb.  He stated that he could make a fist, but that he 
could not hold anything tightly.  The veteran reported that 
this first happened when he sustained hair-line fractures to 
both of his hands during his first period of service.  He 
stated that casts had been put on both hands at the same 
time.  He stated that he had been running out of the barracks 
and had braced his fall with his hands.  The veteran stated 
that he needed help getting dressed because of the casts.  He 
stated that he had arthritis in both hands.  He stated that 
the second time he injured his thumb was in 1990 or 1993.  

An October 2001 VA examination report shows that the veteran 
reported that he had jumped out of a vehicle in 1977 injuring 
both of his hands.  He stated that he would get cramping in 
both hands with heavy work.  The veteran reported that he had 
fractured his right thumb in 1992 or 1993.

The examiner stated that physical examination revealed no 
anatomical defects or evidence of atrophy.  He stated that 
the veteran had "excellent" range of motion of all digits 
of both hands with thumb, index, middle, ring, and little 
fingers all approximating the median transverse fold of the 
palm bilaterally.  The examiner stated that the veteran had 
"excellent" grasp in both hands and "excellent" dexterity.  
He added that he found "no inability in the patient's 
ability to push, pull, twist, probe, write, touch or express 
with any of the fingers of either hand."  The examiner 
stated that the veteran had a questionable positive Phalen's 
sign bilaterally with the right being slightly more than the 
left but that there was no objective evidence of nerve 
involvement.  The examiner stated that x-rays of both hands 
and wrists were reported as "totally normal with no signs of 
recent or old bone or joint injury."  He noted that an 
October 2001 nerve conduction study was negative for carpal 
tunnel syndrome.  The assessment was as follows:

I am unable to find any objective 
evidence to support the patient's 
complaints of disability.  His 
examination, both x-ray and 
electronically, were all within normal 
limits.  I find no disability whatsoever 
in the patient's hands bilaterally.  

An October 2001 VA digestive examination report shows that 
the veteran reported problems at nighttime and that he could 
not sleep on his back.  He stated that many times at night he 
would choke on his breath because of the reflux symptoms.  
The veteran described cramping abdominal pain, which was 
sometimes associated with nausea.  The examiner stated that 
the veteran was 66 inches tall and weighed 185 pounds.  
Examination of the abdomen revealed slight tenderness in the 
epigastric region.  The examiner stated that the veteran did 
not appear anemic.  The diagnosis was gastroesophageal reflux 
disease.

A.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
duodenal ulcer disease and gastroesophageal reflux disease.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 7305, a mild duodenal ulcer with brief 
episodes of recurring symptoms once or twice yearly warrants 
a 10 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2001).  A moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations warrants a 20 percent evaluation.  Id.  A 
moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 percent evaluation.  Id.  A severe duodenal 
ulcer with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of a 20 percent 
evaluation for duodenal ulcer disease and gastroesophageal 
reflux disease.  The veteran describes having regurgitation 
symptoms on a nightly basis, which affect his sleep.  He has 
to watch what he eats and takes medication regularly.  The 
Board finds that the descriptions the veteran has provided at 
the time of the examinations and at the Board hearing, which 
the undersigned found credible, show that the veteran has 
continuous moderate symptoms related to his service-connected 
disability.  Thus, a 20 percent evaluation is granted.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board must now determine if an evaluation in excess of 
20 percent is warranted for duodenal ulcer disease and 
gastroesophageal reflux disease and finds that it is not.  
There have been no findings that the service-connected 
disability is severe or that the veteran has anemia.  See id.  
There is no evidence of any weight loss and in fact the 
veteran's weight has increased between the time of the 1998 
examination and the 2001 examination.  See id.  At the May 
1998 VA examination, the veteran reported that his weight had 
been stable.  Additionally, the veteran has not reported 
recurrent incapacitating episodes averaging 10 days or more 
in duration or episodes of severe symptoms.  See id.  The 
veteran's description of his own symptoms do not establish 
incapacitating episodes.  The Board finds that the service-
connected duodenal ulcer disease and gastroesophageal reflux 
disease is no more than 20 percent disabling.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warranted more than a 
10 percent evaluation, he was correct, and the Board has 
granted him a 20 percent evaluation.  However, to the extent 
that he has implied that he warrants more than a 20 percent 
evaluation, the medical findings do not substantiate his 
allegation.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  As 
stated above, the evidence does not support an evaluation in 
excess of 20 percent for duodenal ulcer disease and 
gastroesophageal reflux disease.  To that extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected duodenal ulcer disease 
and gastroesophageal reflux disease has remained the same 
throughout this period of time.  See Fenderson, supra.


B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board must note that the veteran has been granted service 
connection for frostbite of the right hand and frostbite of 
the left hand.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral hand disorder 
and a right thumb disorder.  When the veteran was examined in 
1998, the examiner found some loss of sensation of the 
fingers of both hands.  Examination of the right thumb 
revealed some swelling, but there was no loss of range of 
motion of the thumb and no loss of grip strength or pinch 
strength on the right.  X-rays taken of the hands were 
negative.  However, when the veteran was examined in October 
2001, the examiner made very specific findings as to the 
veteran's hands.  He stated that x-rays taken of the hands 
showed no signs of recent or old bone or joint injuries and 
that the nerve conduction study was normal.  He stated that 
based upon these findings and the findings he made upon 
physical examination, that he could not find any objective 
evidence to support the veteran's complaints and found no 
disability of the veteran's hands.

While there were some minor findings at the time of the May 
1998 examination report, the Board finds that the October 
2001 examination was more thorough, as the examiner solely 
examined the veteran's hands on the basis of his complaints 
that he had sustained fractures to his hands, and thus gives 
those findings more probative value.  At the time of the May 
1998 examination, the veteran was complaining of both 
fractures and frostbite to his hands.  The examiner 
attributed the findings of the hands to frostbite, as opposed 
to the alleged fractures that the veteran had sustained.  The 
examiner noted that x-rays of the hands were negative.  In 
the October 2001 examination report, the examiner was 
determining whether there was any current disability as a 
result of the fractures that the veteran claimed he sustained 
and of the right thumb injury.  There, he made specific 
findings that there was no evidence of any old fractures to 
the hands based upon x-ray findings.  The Board notes that 
during the appeal period, the veteran changed his story as to 
how he had injured his hands, which make his allegations 
questionable.  Regardless, a medical professional has stated 
that he found no objective evidence to substantiate the 
veteran's allegations of having sustained injuries to his 
hands and right thumb, which he based upon x-ray findings, 
nerve conduction studies, and his physical examination of the 
veteran.  Even accepting that the veteran had sustained 
injuries to his hands and right thumb in service, the 
preponderance of the evidence is against a finding that those 
injuries have caused disabilities of the hands and right 
thumb.

Thus, for the reasons stated above, the Board finds that the 
clinical findings in the October 2001 examination report are 
more probative as to the findings pertaining to the residuals 
of a bilateral hand injury and right thumb injury than the 
May 1998 examination report findings.  The veteran has been 
granted service connection for frostbite of both hands based 
upon the May 1998 examination report findings.  Accordingly, 
based upon the findings in the October 2001 examination 
report that there is no objective evidence of residuals of 
fractures to the hands or an injury to the right thumb, the 
Board finds that there is no competent evidence of a 
bilateral hand disorder or a right thumb disorder, and 
therefore service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). 

Although the veteran has asserted that he has a current 
bilateral hand disorder and right thumb disorder, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, 
although the veteran has claimed that he has arthritis, there 
is no x-ray evidence of arthritis in the veteran's hands.  X-
rays were taken in both May 1998 and October 2001, and 
neither showed arthritis.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral hand disorder and a right 
thumb disorder, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation of 20 percent for duodenal ulcer 
disease and gastroesophageal reflux disease is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

	(CONTINUED ON NEXT PAGE)
Service connection for a bilateral hand disorder is denied.

Service connection for a right thumb disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

